UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-6211


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DERRICK VINCENT REDD,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:97-cr-00006-JCC-1)


Submitted:   April 21, 2011                 Decided:   April 27, 2011


Before WILKINSON, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Derrick Vincent Redd, Appellant Pro Se. Robert Andrew Spencer,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Derrick    Vincent    Redd       appeals   the   district     court’s

order denying his motion filed under 28 U.S.C. § 455(a) (2006).

We have reviewed the record and find no error.                Accordingly, we

affirm for the reasons stated by the district court.                 See United

States v. Redd, No. 1:97-cr-00006-JCC-1 (E.D. Va. Jan. 6, 2011).

We deny Redd’s motion for a stay pending appeal.                    We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials       before   the    court   and

argument would not aid the decisional process.

                                                                       AFFIRMED




                                       2